Citation Nr: 1640360	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  10-47 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Basic legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The appellant alleges that she served with a recognized guerrilla unit from November 1943 to September 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The case was certified to the Board by the San Diego, California RO.

The appellant was scheduled to testify before the undersigned at the San Diego RO in February 2016; however, she failed to report for that hearing.  Hence, her hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

There is no verifiable evidence that the appellant had service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. §§ 3.1 (d), 3.9, 3.40, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appellant was provided specific notice as to the evidence needed to support a claim of entitlement to Filipino Veterans Equity Compensation in February 2012 correspondence. 

While the claims file does not contain a record of what specific records were sent to the Department of the Army and the National Personnel Records Center, under the presumption of regularity, the Board presumes that VA has sent all pertinent documents in an attempt to verify the claimant's alleged service.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."); Marsh v. Nicholson, 19 Vet. App. 381, 385   (2005) (holding that the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations). 

One-Time Payment from the Filipino Veterans Equity Compensation Fund

The Board has reviewed all the evidence in the appellant's claims file, to include her multiple contentions.  This record includes various administrative records, and reports from the National Personnel Records Center and Department of the Army.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant argues that she has the requisite service to qualify for a one-time payment from the Filipino Veterans Equity Compensation Fund.  A "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2015).  A "veteran of any war" is defined as any veteran who served in the active military, naval, or air service during a period of war. 38 C.F.R. § 3.1 (e) (2015).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, who are included for compensation benefits, but not for pension benefits. 

Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service-department-certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer [only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army prior to July 1, 1946] is included for compensation purposes, but not for pension or burial benefits. 38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40 (c)(d) (2015).  Active service will be the period certified by the service department.  38 C.F.R. § 3.9 (a)(d) (2015).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203 (a) (2015).

The United States Court of Appeals for Veterans Claims has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the United States Armed Forces." Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Additionally, VA is prohibited from finding that a person served in the U.S. Armed Forces based on anything other than a document issued by a service department or verification by a service department.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).

In the case at hand, the appellant has submitted evidence in support of her claim that she served as a guerilla.  This includes a December 2010 lay statement from the Fil-Am World War II Veterans Federation of San Diego County; September 1976 and January 2000 affidavits executed by the appellant; a certification issued by a Commander Manuel B. Braga; a December 2000 statement from Manuel B, Braga; a December 1995 card issued by the Philippine Veterans Service Office; a June 2010 report, a January 2011 certification, and a February 2012 statement from the Republic of the Philippines Department of National Defense Philippine Veterans Affairs Office; 

Significantly, the evidence of record also shows that the appellant is not listed in the Reconstructed Recognized Guerrilla Roster that is maintained by the VA Regional Office in Manila.  Additionally, in February 2012 the National Personnel Records Center reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces.  As noted earlier, VA is bound by service department determinations regarding what constitutes service in the Armed Forces of the United States.

In the case at hand, the appellant has submitted documentation allegedly showing that she served with recognized guerilla units.  That documentation, however, does nothing to alter the findings of the National Personnel Records Center and the Department of the Army that the appellant had no active service in the Armed Forces of the United States.  Under the circumstances, and considering the appellant's evidence has failed to show a critical requirement of a claim for payment from the Filipino Veterans Equity Compensation Fund, her claim for such benefits must be denied.



ORDER

Basic legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


